Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mao (John) Wang (Reg. No. 64,745) on April 14, 2021.
1. The application has been amended as follows:
In the claims:	

1. (Currently Amended) An electronic device comprising:
circuitry configured to
acquire manipulation by a user;
selectively execute one of a plurality of controls of the electronic device which are associated with a duration of the manipulation and to perform switching of at least one of the plurality of controls according to a state of the electronic device, the plurality of controls including power controls and command controls of an application function provided by the electronic device at least one of which is executed when the duration of the manipulation is longer than or equal to a first threshold; and
power reset from one of the power controls in response to determining that the application function is not properly operating.2. (Original) The electronic device according to claim 1, wherein the circuitry is configured to: 
output information for the user; and 
perform switching on at least one of the plurality of controls according to information indicating a state of the information being output for the user. 3. (Original) The electronic device of claim 2, wherein 
the plurality of controls include power controls at least one of which is executed when the duration is longer than or equal to a first threshold, and 
the circuity is configured to switch the power control when it is determined that information is not being output for the user. 4. (Original) The electronic device of claim 3, wherein 
the circuitry is configured to determine whether or not the information for the user is being output based on whether or not the duration is longer than or equal to a second threshold which is larger than the first threshold. 5. (Original) The electronic device of claim 4, wherein 

when the duration is longer than or equal to the second threshold, the control unit executes one of the power controls which is for rebooting the electronic device. 6. (Original) The electronic device of claim 3, wherein 
the circuitry is configured to determine whether information is being output for the user based on information obtained by monitoring a user interface of the electronic device. 7. (Original) The electronic device of claim 6, wherein 
when the circuitry is outputting information for the user, the circuitry is configured to execute one of the power controls which is for shutting down the electronic device, and 
when the circuitry is not outputting information for the user, the circuitry is configured to execute one of the power controls which is for rebooting the electronic device. 8. (Original) The electronic device of claim 3, wherein 
when the duration is shorter than the first threshold, the circuitry is configured to execute one of the power controls which is for causing the electronic device to transition to a power saving state. 9. (Original) The electronic device of claim 3, wherein 

the plurality of controls include command controls of an application function provided by the electronic device, at least one of the command controls being executed when the duration is longer than or equal to a first threshold, and 
 when the application function is determined to be not operating properly, the circuitry is configured to perform switching of the command control. 11. (Original) The electronic device of claim 10, wherein 
the circuitry is configured to determine whether or not the application function is operating properly based on a processing state of the application function. 12. (Original) The electronic device of claim 11, wherein 
when the duration is longer than or equal to the first threshold, the circuitry is configured to execute one of the command controls which is for terminating the application function on condition that the application function of the control unit is not busy, and
the circuitry is configured to execute one of the command controls which is for rebooting the application function on condition that the application function is busy. 13. (Original) The electronic device of claim 10, further comprising: 
a communication interface configured to execute network communication for the application function, wherein 

when the duration is longer than or equal to the first threshold, the circuitry is configured to execute one of the command controls which is for terminating the application function on condition that the communication interface is not executing communication for the application function, and the circuitry is configured to execute one of the command controls which is for rebooting the application function on condition that the communication interface is executing communication for the application function. 15. (Original) The electronic device of claim 1, wherein 
the circuitry is configured to provide a function by which a user makes a selection for control before the switching and control after the switching. 16. (Currently Amended) A method performed by an electronic device, the method comprising:
acquiring manipulation by a user;
selectively executing one of a plurality of controls of the electronic device which are associated with a duration of the manipulation and to perform switching of at least one of the plurality of controls according to a state of the electronic device, the plurality of controls including power controls and command controls of an application function provided by the electronic device at least one of which is executed when the duration of the manipulation is longer than or equal to a first threshold; and
power reset from one of the power controls in response to determining that the application function is not properly operating.

17. (Currently Amended) A non-transitory computer-readable medium including computer-program instructions, which when executed by an electronic device, cause the electronic device to:
acquire manipulation by a user;
selectively execute one of a plurality of controls of the electronic device which are associated with a duration of the manipulation and to perform switching of at least one of the plurality of controls according to a state of the electronic device, the plurality of controls including power controls and command controls of an application function provided by the electronic device at least one of which is executed when the duration of the manipulation is longer than or equal to a first threshold; and
switch one of the command controls of the application function with power reset from one of the power controls in response to determining that the application function is not properly operating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187